Akin Gump

STRAUSS HAUER & FELD LLP

PARVIN DAPHNE MOYNE
+1 212,872.1076/fax: +1 212.872.1002
pmoyne@akingump.com

October 7, 2019
VIA ELECTRONIC COURT FILING

Clerk of the Court

United States District Court
Northern District of Illinois

219 S. Dearborn Street, 20" Floor
Chicago, IL 60604

Re: USA v. Smith 1:19-cr-00669
To Whom it May Concern:

Please accept this letter as a request for a filing fee refund for $150.00. On October 3,
2019 upon filing my Motion for Admission Pro Hac Vice I encountered a hiccup in the system
that caused the fee to duplicate being paid through the efiling system. The receipt number is
0752-16303950. Please feel free to contact, Kelly Owen-Diaz at 212-872-8051 with any
questions. Thank you for your attention to this matter.

Sincerely,

Parvin Daphne Moyne

  

One Bryant Park | New York, New York 10036-6745 | 212.872.1000 | fax: 212.872.1002 | akingump.com
